By the Court.
The deed and bond set out in the declaration, and admitted by the answer, did not constitute a mortgage. There was no conveyance from the supposed mortgagor to the supposed mortgagee of any interest in the land. It is not as if the defendant, after receiving the plaintiff’s deed, had made a conveyance back to the plaintiff, taking a bond for a reconveyance on the performance of certain conditions. In that case there would be a conveyance from the defendant to the plaintiff, which by reason of the bond of defeasance might be deemed conditional, and a mortgage. But in the case at bar the deed was made to, not by, the person by whom the conditions were to be performed.
The defendant’s stipulation for the support of the plaintiff and his wife was not a limitation of his estate; nor a condition, according to the technical meaning of that word in conveyances *450of real estate, a breach of which would give the plaintiff a right of reentry; but simply a covenant, which may be specifically enforced in equity. 4 Kent Com. (6th ed.) 7 134—136. Wheeler v. Dascomb, 3 Cush. 285. Doe v. Phillips, 2 Bing. 18.
A decree may be entered that the defendant, within fifteen days, execute, acknowledge and deliver to the plaintiff a deed of release and quitclaim in common form, with covenants of warranty against all persons claiming by, through or under the defendant, of all the lands described in the deed of the plaintiff to him, dated June 15th 1854, and deliver up the possession of said lands to the plaintiff, so that the plaintiff may be revested and repossessed thereof as of his former estate; and that in case of the neglect of the defendant within said fifteen days to execute, acknowledge and deliver such a deed and deliver up possession as aforesaid, and upon affidavit of the plaintiff or his counsel to such neglect, filed with the clerk of this court, then at any time after the expiration of said fifteen days, and within a year from the entry of this decree, the" clerk issue a writ ■of habere facias, with a copy of the decree annexed, to the plaintiff against the defendant, for said lands, in order that upon the plaintiff’s being restored to the possession thereof under and by virtue of said writ, and due return and registration of said writ and return in the registry of deeds, the plaintiff may be revested of and in said lands as of his former estate and as he was seised and possessed thereof before the execution of his deed to the plaintiff; and that the plaintiff have his costs of the defendant, and his execution therefor in common form.

Decree accordingly.